EXHIBIT PART I. FINANCIAL INFORMATION Item 1. Financial Statements WAL-MART STORES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Amounts in millions except per share data) Three Months Ended Six Months Ended July 31, July 31, 2008 2007 2008 2007 Revenues: Net sales $ 101,544 $ 91,938 $ 195,614 $ 177,273 Membership and other income 1,065 1,006 2,234 1,994 102,609 92,944 197,848 179,267 Costs and expenses: Cost of sales 77,599 70,551 149,444 135,822 Operating, selling, general and administrative expenses 19,197 17,106 37,274 33,330 Operating income 5,813 5,287 11,130 10,115 Interest: Debt 450 446 938 852 Capital leases 77 42 149 111 Interest income (71 ) (84 ) (135 ) (169 ) Interest, net 456 404 952 794 Income from continuing operations before income taxes and minority interest 5,357 4,883 10,178 9,321 Provision for income taxes 1,826 1,676 3,496 3,208 Income from continuing operations before minority interest 3,531 3,207 6,682 6,113 Minority interest (130 ) (106 ) (252 ) (206 ) Income from continuing operations 3,401 3,101 6,430 5,907 Income (loss) from discontinued operations, net of tax 48 (149 ) 41 (129 ) Net income $ 3,449 $ 2,952 $ 6,471 $ 5,778 Net income per common share: Basic income per common share from continuing operations $ 0.86 $ 0.76 $ 1.63 $ 1.44 Basic income (loss) per common share from discontinued operations 0.01 (0.04 ) 0.01 (0.03 ) Basic net income per common share $ 0.87 $ 0.72 $ 1.64 $ 1.41 Diluted income per common share from continuing operations $ 0.86 $ 0.75 $ 1.62 $ 1.43 Diluted income (loss) per common share from discontinued operations 0.01 (0.03 ) 0.01 (0.03 ) Diluted net income per common share $ 0.87 $ 0.72 $ 1.63 $ 1.40 Weighted-average number of common shares: Basic 3,945 4,102 3,951 4,112 Diluted 3,958 4,108 3,962 4,118 Dividends declared per common share $ - $ - $ 0.95 $ 0.88 1 WAL-MART STORES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in millions) July 31, July 31, January 31, 2008 2007 2008 ASSETS Current assets: Cash and cash equivalents $ 6,903 $ 6,069 $ 5,492 Receivables 3,221 2,758 3,642 Inventories 35,365 34,166 35,159 Prepaid expenses and other 3,311 2,915 2,760 Current assets of discontinued operations 974 479 967 Total current assets 49,774 46,387 48,020 Property and equipment, at cost 126,289 116,301 122,256 Less accumulated depreciation (31,335 ) (26,557 ) (28,531 ) Property and equipment, net 94,954 89,744 93,725 Property under capital leases 5,740 5,515 5,736 Less accumulated amortization (2,645 ) (2,448 ) (2,594 ) Property under capital leases, net 3,095 3,067 3,142 Goodwill 16,400 14,463 15,879 Other assets and deferred charges 2,672 2,872 2,748 Non-current assets of discontinued operations - 416 - Total assets $ 166,895 $ 156,949 $ 163,514 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Commercial paper $ 4,347 $ 8,117 $ 5,040 Accounts payable 29,912 27,736 30,344 Dividends payable 1,927 1,794 - Accrued liabilities 15,607 14,025 15,725 Accrued income taxes 555 168 1,000 Long-term debt due within one year 2,180 3,176 5,913 Obligations under capital leases due within one year 324 189 316 Current liabilities of discontinued operations 77 45 140 Total current liabilities 54,929 55,250 58,478 Long-term debt 34,168 27,966 29,799 Long-term obligations under capital leases 3,544 3,594 3,603 Deferred income taxes and other 5,385 5,428 5,087 Minority interest 2,076 2,404 1,939 Non-current liabilities of discontinued operations - 21 - Commitments and contingencies Shareholders' equity: Common stock and capital in excess of par value 3,986 3,412 3,425 Retained earnings 57,883 55,414 57,319 Accumulated other comprehensive income 4,924 3,460 3,864 Total shareholders’ equity 66,793 62,286 64,608 Total liabilities and shareholders’ equity $ 166,895 $ 156,949 $ 163,514 2 WAL-MART STORES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Amounts in millions) Six Months Ended July 31, 2008 2007 Cash flows from operating activities: Net income $ 6,471 $ 5,778 (Income) loss from discontinued operations, net of tax (41 ) 129 Income from continuing operations 6,430 5,907 Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization 3,366 3,060 Other operating activities 290 92 Changes in certain assets and liabilities, net of effects of acquisitions: Decrease in accounts receivable 578 255 Decrease (increase) in inventories 95 (64 ) Decrease in accounts payable (150 ) (1,134 ) Decrease in accrued liabilities (626 ) (1,918 ) Net cash provided by operating activities 9,983 6,198 Cash flows from investing activities: Payments for property and equipment (5,074 ) (6,971 ) Proceeds from disposal of property and equipment 492 319 Investment in international operations, net of cash acquired (74 ) (467 ) Other investing activities 129 (61 ) Net cash used in investing activities (4,527 ) (7,180 ) Cash flows from financing activities: (Decrease) increase in commercial paper, net (639 ) 5,487 Proceeds from issuance of long-term debt 4,648 3,818 Payment of long-term debt (4,061 ) (5,435 ) Dividends paid (1,878 ) (1,811 ) Purchase of Company stock (2,184 ) (2,484 ) Other financing activities (85 ) (435 ) Net cash used in financing activities (4,199 ) (860 ) Effect of exchange rates on cash 115 169 Net increase (decrease) in cash and cash equivalents 1,372 (1,673 ) Cash and cash equivalents at beginning of year (1) 5,569 7,767 Cash and cash equivalents at end of period (2) $ 6,941 $ 6,094 (1) Includes cash and cash equivalents of discontinued operations of $77 million and $51 million at January 31, 2008 and 2007, respectively. (2) Includes cash and cash equivalents of discontinued operations of $38 million and $25 million at July 31, 2008 and 2007, respectively. 3 WAL-MART STORES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. Basis of Presentation The Condensed Consolidated Balance Sheets of Wal-Mart Stores, Inc. and its subsidiaries (the “Company”) as of July 31, 2008 and 2007, the related Condensed Consolidated Statements of Income for the three and six months ended July 31, 2008 and 2007, and the related Condensed Consolidated Statements of Cash Flows for the six-month periods ended July 31, 2008 and 2007, are unaudited. The Condensed Consolidated Balance Sheet as of January 31, 2008, is derived from the audited financial statements at that date. In the opinion of management, all adjustments necessary for a fair presentation of the condensed consolidated financial statements have been included. Such adjustments are of a normal recurring nature. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and notes thereto are presented in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and do not contain certain information included in the Company’s Annual Report to Shareholders for the fiscal year ended January 31, 2008. Therefore, the interim condensed consolidated financial statements should be read in conjunction with that Annual Report to Shareholders. General Liability and Workers’ Compensation Change in Estimate Liabilities associated with general liability and workers’ compensation claims against the Company are estimated by considering the Company’s historical claims experience, including frequency and severity of claims, and certain actuarial assumptions.
